Citation Nr: 0330510	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain on a schedular or extra-schedular basis, 
prior to September 26, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's disability at 40 percent.

During the initial review of the case in December 2002, the 
Board conducted additional development pursuant to regulatory 
authority  then in effect.  See 38 C.F.R. § 19.9(2) (2002).  
That authority, however, has been significantly altered or 
restricted.  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the Court of Appeals for the Federal Circuit held 
that, in the absence of a waiver by the appellant, the Board 
does not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.

The appellant was notified via a February 2003 letter that 
the Board would develop further evidence and, in a March 2003 
letter, the Board informed the appellant of the additional 
evidence developed.  The Board did not seek, nor did the 
appellant provide, a waiver of RO review of the additional 
evidence.  Per DAV, in June 2003, the Board remanded the case 
to the RO for consideration of all evidence developed since 
the then last supplemental statement of the case (SSOC).  The 
RO completed its review and returned the case to the Board 
for further appellate review in September 2003.  The 
appellant's representative submitted additional comment in 
September 2003.

The appellant was notified of the then current rating 
criteria for intervertebral disc syndrome (IVS) in the July 
2003 SSOC.

The evaluation of the appellant's disability for the period 
September 26, 2003, forward will be addressed in the remand 
portion of this decision.  In view of a change of criteria as 
of that date, the issue has been recharacterized on the title 
page.


FINDINGS OF FACT

1.  The appellant's lumbosacral strain manifests subjectively 
with daily dull pain of 6 intensity (on a scale of 1 to 10), 
radiation to his right leg approximately three to four times 
a month, and flare-ups on a weekly basis, when he is 
reportedly unable to perform meaningful activity.  His 
lumbosacral strain manifests objectively with normal gait 
posture, and curvature of the spine.  Range of motion (ROM) 
on forward flexion is to 30 degrees and extension to 8 
degrees.  ROM on lateral flexion is to 15 degrees on the 
right and to 10 degrees on the left.  Rotation is 20 degrees 
bilaterally.  Paravertebral muscle spasm is manifested in the 
lumbar spine area, and no postural or fixed abnormalities are 
manifested.

2.  There have been no incapacitating episodes as defined by 
IVS rating criteria.

3.  Objective symptomatology of radiculopathy to the lower 
extremities has not been manifested.

4.  Ankylosis of the spine has not been manifested.

5.  Other than emergency room-rendered acute care, there is 
no competent medical evidence of in-patient treatment, 
periodic or frequent, for lumbosacral strain.

6.  There is no evidence of impact on employment other than 
that normally seen in similar instances of lumbosacral 
strain.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 
percent for lumbosacral strain, for the period July 15, 1998, 
to September 25, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5293, 5295 (in effect prior to 
September 26, 2003).

2.  The criteria for a referral for extra-schedular 
consideration have not been met.  38 C.F.R. § 3.321(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a January 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim, and the specific ways VA would meet 
the duty to assist.  The January 2002 letter also informed 
the appellant of the evidence required to substantiate his 
claim.  As to who would obtain what evidence, the July 2002 
letter informed the appellant that the RO would obtain any 
government or private records he identified and desired 
obtained.  Included with the July 2002 letter were VA Forms 
21-4132 for his signature and return to authorize the RO to 
obtain any private records identified.  Therefore, the Board 
finds that VA has complied with the so called Quartuccio 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The January 2002 letter informed the appellant he had 30 days 
to respond, which is contrary to the PVA v. Secretary 
holding.  The invalid response time period notwithstanding, 
the Board finds that the appellant in this case has not been 
prejudiced for the following reasons.  First, as evidenced by 
three VA Forms 21-4142 dated in September 2002, the appellant 
was not misled as to the fact that he could submit evidence 
later than 30 days after the January 2002 letter.  Further, 
his submission of the forms, as well as his later 
communications, is indicia the January 2002 letter's 
instruction that he should submit any evidence within 30 days 
did not chill him from submitting evidence.

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Second, in 
compliance with DAV, supra, the Board remanded the case to 
the RO, where the appellant and his representative had 
opportunity to continue to submit any additional evidence 
either he had or desired obtained.  Lastly, in a June 2003 
statement, the appellant related that all private records 
extant already were of record and he had no further evidence 
to submit.  Thus, as stated by the appellant, the file is 
fully developed for the Board's application of the applicable 
law.  Therefore, the Board finds that no substantive 
prejudice will accrue to the appellant by deciding the case 
on the merits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001)

As concerns the duty to assist, the RO obtained all relevant 
treatment records and scheduled the appellant for a medical 
examinations.  All records obtained or generated have been 
associated with the claim file.  Per the appellant's 
statements that there is no further evidence he desires 
considered in support of his claim, the Board is satisfied 
that all relevant facts have been properly developed, and 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  38 C.F.R. 
§§ 3.159(c), 3.326(a) (2003).

The appellant was granted service connection for lumbosacral 
strain, with a 20 percent evaluation, in July 1992.  He filed 
his current claim for an increased rating in July 1998.  A 
September 1998 rating decision increased his evaluation from 
20 percent to 40 percent, effective July 15, 1998.  The 
appellant submitted an April 1999 notice of disagreement, and 
he filed a substantive appeal in May 1999.

In his July 1998 application for an increase, the appellant 
related that his back disorder was affecting his everyday 
living and work schedule.  The September 1998 VA medical 
examination report reflects that the appellant reported 
constant discomfort and tightness, which precluded his 
sitting down for longer than 20 minutes.  He further reported 
that, for relief, he relied on ice packs, moist heat by 
sitting in the bathtub, massages from his wife, and ingestion 
of Motrin, 800mg, three to five times a day.  The appellant 
reported that he is self-employed as a cleaning contractor, 
and that the increased severity of his symptomatology during 
the prior eight months has resulted in significant loss of 
work hours, which reduced his average annual income by over 
half.

Physical examination revealed the appellant's right shoulder 
to be slightly elevated to the left side but without pelvic 
obliquity.  There was slight decrease of lumbar lordosis.  
Active truncal flexion was limited to 12 degrees, 
hyperextension to 10 degrees, left lateral bending to 8 
degrees and right lateral bending to 4 degrees.  Left lateral 
rotation was to 20 degrees and right to 12 degrees.  All ROMs 
beyond these degrees were with pain and discomfort.  The 
examiner noted diffuse tenderness in the bilateral 
lumbosacral paraspinal muscle, more so on the right.  Right 
straight leg raising was limited to 32 degrees and left 
straight leg raising was limited to 34 degrees, both with 
pulling and uncomfortable sensation in the lower back.  
Neurological examination was within normal limits.

The report reflects that the examiner compared x-rays taken 
in 1992 with x-rays taken in August 1998 and found no 
significant findings in either.  The examiner rendered 
diagnoses of: chronic lower back strain with frequent muscle 
spasms, tightness, discomfort, and pain; and, severe 
restriction of ROM with diffuse tenderness in bilateral 
lumbosacral paraspinal muscles, and evidence of a chronic 
myofacia pain syndrome along with the lumbosacral sprain and 
strain.  The examiner opined that the appellant would benefit 
from physical therapy and a course on proper body mechanics 
and lifting techniques.

Three days after his VA medical examination in September 
1998, while engaged in his business, the appellant fell down 
a flight of 20 to 25 stairs and was transported via ambulance 
to a hospital.  Treatment records of The William Backus 
Hospital, Norwich, CT, reflect that the appellant arrived 
boarded, collared, and complaining of pain over his lumbar 
area.  He denied any radicular symptoms or loss of 
consciousness.  X-rays of the lumbar spine revealed a non-
displaced fracture of the spinous process to L2 and a non-
displaced fracture of transverse process on L3 on the left 
side.  The examiner assessed the appellant's injuries as 
minor, prescribed Motrin for pain, Valium for muscle spasms, 
and released him to his home.

W.R.C., M.D., examined the appellant for Workman's 
Compensation purposes.  His October 1998 report reflects that 
the appellant reported discomfort of an 8, on a scale of 1 to 
10.  The appellant denied pain radiation to the lower 
extremities as well as paresthesias radiation to the lower 
extremities.  The appellant reported that his most intense 
pain and discomfort are in the morning and at the end of the 
day.

Dr. C's physical examination revealed the appellant's gait to 
be normal, his pelvis level, and his spine straight.  The 
appellant's ROM was limited in all areas by 20 to 30 percent, 
with some reciprocal spasm of lumbar paravertebral muscle 
groups with lateral bending.  Straight leg raising was 
negative bilaterally, and thigh and calf circumferences were 
equal.  Patellar and Achilles reflexes were 2+, toes were 
downgoing.  Sensory examination was normal and muscle testing 
was 5/5.  Dr. C interpreted x-rays of the lumbar spine as 
revealing mild degenerative arthritic changes.  Dr. C's 
diagnostic impression was chronic low back pain syndrome with 
probable degenerative disc disease (DJD).  Dr. C also opine 
that the appellant could return to work, but should avoid 
jobs which entail redundant bending, working in confined 
spaces, or lifting more than 20 pounds.

Dr. C again examined the appellant in January 1999.  His 
examination report reflects that he saw no evidence of 
fractures in the area of the lumbar spine, old or new, in the 
x-rays he reviewed at his prior examination of the appellant.  
His January 1999 report reflects that the appellant presented 
with complaints of pain of 10/10.  Dr. C's objective 
examination revealed the appellant's gait to be normal, his 
pelvis level, and his spine straight.  Low back dynamics 
remained decreased approximately 30 percent in all 
directions.  There was some tenderness and spasm of the 
lumbar paravertebral muscle groups.  Straight leg raising in 
the sitting position was negative at 90 degrees.  Thigh and 
calf circumference were equal, and patellar and Achilles 
reflexes were 2+.  Motor and sensory examination was normal.

Dr. C's diagnosis remained chronic low back syndrome.  He 
confessed his unfamiliarity with VA disability rating 
criteria but, as compared to the AMA Guidelines for the 
Evaluation of Permanent Impairment, 4th Ed., he deemed the 
appellant's VA rating of 40 percent as unreasonably high.  
His rating of the appellant per the AMA guidelines was 5 
percent.  Further, Dr. C stated he could not opine what 
degree of the appellant's symptomatology is attributable to 
his service connected disorder and what degree attributable 
to the September 1998 injury.

The appellant was examined by a VA examiner in December 1999.  
The examination report reflects that the appellant reported 
that he had not been working because of his condition.  The 
appellant also reported that, approximately six months after 
his September 1998 injury, he reinjured his lower back while 
lifting a machine from his trunk (presumably an automobile 
trunk).  He also reported that he wears a lumbosacral elastic 
support all the time and, since September 1998, he gained 30 
pounds due to decreased activity.

The examiner observed the appellant to walk with a cane due 
to non-service-connected right knee pain, which the appellant 
reported is relieved only by lying or sitting down.  The 
examiner also observed the appellant to walk with a stiff 
trunk and an antalgic gait in the right lower extremity 
because of right knee pain.  Examination of the spine 
revealed slight thoracic scoliosis with convexity to the 
left.  There was bilateral lumbosacral paraspinal tenderness 
with spasm noted in the right paraspinal muscles.  ROM was 
limited in all directions due to pain.  The appellant 
exhibited significant difficulty walking on his heels, with 
pain in his lower back.  Straight leg raising was positive at 
20 degrees bilaterally, with pain in the lower back.  Deep 
tendon reflexes in the knees and ankles and pinprick 
sensations were intact in the lower extremities.  There was 
no pathological reflex in the lower extremity.  Muscle 
strength showed some weakness in the left ankle in 
dorsiflexion, eversion, and inversion, with strength of 4/5.

The examiner rendered diagnoses of: chronic low back pain, 
with a history of a fracture of the lumbar spine; and, some 
radicular symptoms in the lower extremities along the sciatic 
nerve distribution, with left ankle weakness, which suggests 
a strong possibility of lumbar radiculopathy.

A December 1999 VA physical therapy entry reflects the 
appellant reported that his physical activity still was 
limited by chronic back pain, and that he had occasional 
parasthesias and pain radiation to his left leg.  Lumbar 
spine films were interpreted as unrevealing.

A December 1999 MRI revealed a minuscule central disc 
protrusion at L5-S1.  A January 2000 EMG revealed no 
electrodiagnostic evidence for lumbosacral radiculopathy on 
the left.

A December 2001 emergency room treatment record of The 
William Backus Hospital reflects that the appellant presented 
with complaints of back pain as a result of lifting the 
tailgate of a truck.  The treatment record reflects the 
appellant's occupation as 18-wheeler driver.  The treatment 
record reflects the area of the appellant's symptomatology to 
be the right lumbar spine area.  He manifested decreased ROM 
and muscle spasm.  Straight leg raising was negative and 
neurological examination was normal.  Diagnostic impression 
was acute myofascial lumbar strain.

The appellant received a VA medical examination in February 
2003.  The examination report reflects that the appellant 
reported daily lumbosacral pain with tight muscles and 
radiation to his right leg approximately three to four times 
per month.  He rated his daily pain on average as 6/10.  The 
appellant also reported flare-ups on an almost weekly basis, 
with pain of 9 to 10/10, during which he must remain in bed.  
Prolonged sitting, lifting, bending, or cold weather, 
triggers flare-ups.  The appellant denied numbness, weakness, 
or bladder or bowel incontinence.  The appellant reported 
having lost one job as truck driver because of his back 
problems, and voiced concern that he would lose his current 
job as a truck driver for the same reason.

The report reflects that physical examination revealed the 
appellant to walk unaided with a normal gait and posture.  
There were no abnormal curvatures of the spine.  ROM on 
forward flexion is to 30 degrees and extension to 8 degrees.  
ROM on lateral flexion is to 15 degrees on the right and to 
10 degrees on the left.  Rotation is 20 degrees bilaterally.  
Paravertebral muscle spasm is manifested in the lumbar spine 
area, and no postural or fixed abnormalities are manifested.  
Neurologically, sensation to light touch is within normal 
limits.  Strength is 5/5 in the upper and lower extremities 
and no muscle atrophy is noted in the calves.  Reflexes are 
1+ and symmetric in the knees and ankle.  Straight leg 
raising is negative on the left and mildly positive at 45 
degrees on the right.
X-rays of the lumbar spine were interpreted as revealing no 
evidence of fracture or subluxation, disc spaces were well 
maintained, and the sacroiliac joints were not well 
visualized bilaterally.  Impression was partial fusion of the 
sacroiliac joints.  The examiner rendered a diagnosis of 
chronic low back pain.  The examiner opined that he could not 
determine to what extent the appellant's symptomatology is 
due to his service-connected injury and how much is due to 
his non-service-connected injuries of September 1998 and 
afterwards.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2003), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively but only from the effective date of 
the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
Opinion Of The General Counsel (VAOPGCPREC) 3-2000 (April 10, 
2000).

At the November 1999 RO hearing, the appellant's 
representative specifically requested extra-schedular 
consideration, as appellant currently is at the maximum 
rating for his DC.  Transcript (T), p. 3.  The appellant 
testified that his Workman's Compensation benefits were 
terminated because local officials determined that his 
September 1998 injury only temporarily aggravated his 
existing service-connected    condition, and that he tried to 
return to work but could not.  T., pp. 8, 23.  In an April 
2001 presentation, the appellant's representative also 
asserts that the December 1999 VA examination provides 
sufficient evidence of radiculopathy to merit a rating for 
IVS under DC 5293.  As detailed below, the Board disagrees 
with these assertions.

Rating criteria for disabilities of the spine, and the 
numerical designations of the various DCs, changed, effective 
September 26, 2003.  See 68 FR 51454, 51456-57    (August 27, 
2003).  The appellant, however, has not been notified of 
these changes and, as noted in the Introduction, they will be 
addressed in the remand portion of this decision.  Thus, the 
Board will use the IVS rating criteria effective up to 
September 25, 2003. 

The July 2003 SSOC reflects that the appellant's evaluation 
of 40 percent was continued under Diagnostic Code (DC) 5293 
for IVS.  See 38 C.F.R. § 4.71a (2003).  Evaluation under DC 
5293, however, requires radiculopathy symptomatology.  The 
Board finds, initially, that, while the appellant has 
reported subjective symptoms of occasional radiculopathy and 
parasthesias, there is no objective evidence of radiculopathy 
to the lower extremities, as shown by the December 1999 MRI 
and the January 2000 EMG test results.  The MRI did not 
reveal any disc impact on nerve roots and the EMG further 
confirmed that.  Further, neither does the appellant meet the 
other criteria for evaluation under DC 5293.

Initially, the rating criteria require IVS to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(in effect prior to September 26, 2003).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVS that requires bed rest prescribed by a physician 
and treatment by a physician.  Id., Note 1.  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id., Note 2.

The competent medical evidence of record reflects that the 
appellant continuously has received treatment by a physician, 
but there is no evidence of any of his providers having 
provided a specific prescription of bed rest.  The appellant 
has reported bed rest as a part of his self-care but not due 
to a physician-issued prescription.  As noted above, the 
Board finds that he may not be separately evaluated on the 
basis of any chronic orthopedic and neurological symptoms, 
because there is no confirmatory objective evidence of 
neurological symptomatology.  Therefore, the Board finds that 
the appropriate DC under which to evaluated the appellant's 
disability is DC 5295, lumbosacral strain.  38 C.F.R. § 4.71a 
(in effect prior to September 26, 2003).
The Board notes that, the maximum rating under DC 5295 is 40 
percent, at which the appellant currently is rated.  To 
qualify for a 40 percent evaluation, lumbosacral strain must 
be severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, has not been more nearly approximated.  Id.  
It is apparent that the appellant's symptomatology does not 
manifest all of these criteria.  This does not preclude a 40 
percent rating, because it is not expected that disabilities 
will show all of the criteria.  38 C.F.R. § 4.21 (2003).  
Further, any reasonable doubt is resolved in favor of the 
appellant, and if a disability merely more nearly 
approximates the higher evaluation, the appellant will 
receive the higher evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003).

Thus, although the appellant does not manifest whole listing 
of the spine to the opposite side, positive Goldthwaite's 
sign, or confirmed osteo-arthritic changes, the Board still 
will accord him the higher evaluation for his functional 
loss, as manifested by significant limitation of motion in 
all directions and pain.  Id.  As concerns the absence of 
osteo-arthritic changes, the Board notes Dr. C's 
interpretation of then available x-rays as showing DJD.  
Subsequent VA examiners, however, saw no evidence of joint-
space narrowing, or other evidence of arthritis.  MRI 
findings were similar.  The Board also notes Dr. C's opinion 
that x-rays showed no sign of fracture in the lumbar spine 
area only one month after the appellant was diagnosed with a 
non-displaced fracture.  Nonetheless, it is not a critical 
issue, as the appellant is receiving the benefit of the 
doubt.

The Board finds that the appellant is reasonably, fairly, and 
appropriately rated at 40 percent, which is the maximum for 
lumbosacral strain.  As discussed above, the Board finds that 
a higher evaluation is not warranted under IVS, as the 
appellant does not manifest the necessary pathology.  Neither 
is a higher rating warranted under DC 5289 for lumbar spinal 
ankylosis.  There is no evidence whatsoever that the 
appellant manifests ankylosis pathology.  Thus he does not 
qualify for a 50 percent evaluation for ankylosis.  38 C.F.R. 
§ 4.71a, DC 5289 (in effect prior to September 26, 2003).

The Board finds that 40 percent fairly and reasonably 
compensates the appellant for his functional loss and impact 
on his employability.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
(2003).

The RO determined that the appellant's disability does not 
present such an unusual or exceptional picture that a 
schedular rating does not adequately compensate him and 
referral for extra-schedular consideration is appropriate.  
The Board finds no basis on which to disagree with the RO's 
determination that referral for extra-schedular consideration 
is not appropriate.  There is competent medical evidence of 
the appellant having received emergency room-rendered acute 
care for the post-service injuries to his back set forth 
above, and then being released to recover at home.  There is 
no evidence of any in-patient treatment for the appellant's 
lumbosacral strain.  Further, as set forth above, neither is 
there evidence of a physician having specifically prescribed 
bed rest for the appellant, although the appellant has 
testified that, during flare-ups, he is bedridden as self-
treatment.

The Board notes that the appellant's testimony that the 
impact of prolonged sitting on his back makes it difficult 
for him to pursue his current occupation of truck driver.  
T., pp. 17, 23.  Nonetheless, the Board finds, that this is 
the disability picture normally found with lumbosacral strain 
pathology, and it does not cast his disability picture in an 
unusual or exceptional state and, as set forth above, the 40 
percent schedular rating adequately compensates him for these 
factors.  VAOPGCPREC 6-96 (August 16, 1996; 38 C.F.R. 
§ 3.321(b) (2003); Brannon v. West, 12 Vet. App. 32, 35 
(1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

Entitlement to a schedular or extraschedular rating in excess 
of 40 percent, for the period July 15, 1998, to September 25, 
2003, for lumbosacral strain, is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively but only from the effective date of 
the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

As of September 26, 2003, the numerical designations for 
spinal disability rating codes have changed.  DC 5295, 
lumbosacral strain is now 5237.  See 68 FR 51454 (August 27, 
2003).  Further, the substantive current rating criteria for 
lumbosacral strain have changed.  Id.  The Board, notes that 
the appellant has not been notified of this change.  See 
38 C.F.R. § 20.903(c) (2003); Karnas v. Derwinski, supra.  
Further, it remains to be determined whether the current 
rating criteria or the former criteria for lumbosacral strain 
are move favorable to the appellant or neutral.  Id.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO shall ensure 
that notice obligations are satisfied as 
to each claim.

2.  The RO also shall provide the 
appellant and his representative with 
notice and a copy of the current rating 
criteria for disabilities of the spine.

3.  After the above is complete, the RO 
shall review any additional argument 
and evidence submitted by the appellant 
or his representative, determine which 
criteria are more favorable to the 
appellant, and rate him thereunder for 
the period September 26, 2003, to the 
date of the most current rating.

4.  Thereafter, the appellant and his 
representative shall be issued a SSOC, 
if the benefits sought are not granted.  
The RO should then return the case to 
the Board for further appellate review 
after issuance of the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



